Citation Nr: 1003783	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-22 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from October 1949 to January 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

A hearing was conducted by the undersigned Veterans Law Judge 
in September 2009.  A transcript of the hearing has been 
associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's service-connected disability has rendered him 
unable to obtain and retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.15, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

        VCAA

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the appellant's claim.  Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)], or the regulations implementing it.

				Legal Criteria and Analysis 

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).

The record indicates that the appellant is currently service-
connected for: post traumatic stress disorder (PTSD), 
evaluated as 70 percent disabling; residuals, frostbite right 
foot, evaluated as 10 percent disabling; residuals and 
frostbite left foot, evaluated as 10 percent disabling.  His 
combined disability evaluation is 80 percent.  Prior to 
August 2006, the evaluation was 70 percent based upon PTSD.  
The other disability was non-compensable.

The appellant has indicated that he is unable to maintain 
employment because of his service connected disabilities.  In 
a July 2006 VA compensation and pension examination, it was 
noted that the appellant was jumpy and nervous all the time 
and that he did not like being around people but had to 
because he had to work.  Psychosocial functioning was noted 
to be fair and quality of life poor.  He was assigned a 
global assessment of functioning (GAF) score of 65.  In 
another July 2006 examination, it was noted that the 
appellant had poor concentration due to mental illness that 
interferes with ADL.  A GAF score of 45 was assigned.  In an 
August 2006 examination, the appellant complained anxiety, 
irritability and depression were overwhelming issues.  It was 
noted that he could not control his impulses, he was getting 
depressed so often over little things and that he hated 
thinking about going to work.  It was noted that in the past 
the appellant lost his job and now he is in a dilemma of 
possibly losing his job again.  The VA examiner opined that 
the appellant is unable to secure or follow a substantially 
gainful occupation as a result of his "allegedly service 
connected PTSD."  

In the April 2007 VA compensation and pension examination, it 
was noted that the appellant stopped working in August 2006 
and that he had to quit work because of his anger which was 
causing problems with the people there.  It was noted that 
since he stopped working, his anxiety and anger have lessened 
because he is not around people now.  It was noted that the 
appellant described a depression present now that was not 
present in the 2006 examination and that the depression makes 
it even harder for him to handle symptoms of PTSD.  It was 
noted that due to anger, concentration and memory problems, 
and detachment from others, he is not able to work and is 
unemployable due to his service connected disability of PTSD.  
A GAF score of 40 was assigned.  A GAF score of 40 was also 
assigned in a July 2007 examination.  

The appellant was examined in August 2007, during this 
examination he reported that he continues to suffer from 
severe, chronic depression, anxiety, anger, irritability, 
mood swings, periodic flashbacks and nightmares, 
disillusionment, survivor guilt and social withdrawal.  A GAF 
score of 45 was assigned.  The VA examiner opined that due to 
the nature, severity and chronicity of the appellant's PTSD, 
it was his opinion that the appellant can no longer maintain 
gainful employment nor can he sustain effective social 
relationships.  The examiner noted that the appellant has had 
30 jobs since service and that his prognosis for improvement 
remains poor and therefore his disability should be 
considered permanent.  The same was reiterated in February 
2008, June 2008, July 2008, September 2008, October 2008, 
January 2009, February 2009 and August 2009.  In an August 
2008 examination, it was noted that the appellant struggles 
with PTSD signs and symptoms.  The examiner opined that the 
appellant was totally disabled and needs to be placed on a 
higher rate of disability.  The same was reiterated in 
February 2009 and May 2009.  During his September 2009 
hearing, the appellant testified that he was unemployed and 
had been since September 2006.  He related that his job as a 
floor supervisor for a casino was stressful and that he could 
not take confrontation.  He further related that he would 
sometimes "lose it" and snap, and that he did not go into 
crowds.  

In light of the evidence above, the Board finds that a grant 
of TDIU is warranted.  In this regard, the Board notes that, 
it has been shown that the appellant can no longer obtain and 
retain substantially gainful employment because of his 
service connected PTSD.  The July 2006 VA examiner opined 
that the appellant is unable to secure or follow a 
substantially gainful occupation as a result of his 
"allegedly service connected PTSD."  The April 2007 VA 
examiner opined that due to anger, concentration and memory 
problems, and detachment from others, the appellant is not 
able to work and is unemployable due to his service connected 
disability of PTSD.  The August 2007 VA examiner opined that 
due to the nature, severity and chronicity of the appellant's 
PTSD, it was his opinion that the appellant can no longer 
maintain gainful employment nor can he sustain effective 
social relationships.  The same was reiterated in February 
2008, June 2008, July 2008, September 2008, October 2008, 
January 2009, February 2009 and August 2009.  The August 2008 
VA examiner opined that the appellant was totally disabled 
and needs to be placed on a higher rate of disability.  The 
same was reiterated in February 2009 and May 2009.  These 
opinions all support the conclusion that the appellant's 
service-connected PTSD renders him unable to obtain and 
maintain substantially gainful employment.  

Furthermore, although he has been assigned GAF scores of 65, 
55 and 45, the Board notes that the appellant was assigned a 
GAF score of 40 in April 2007 and July 2007.  A GAF score is 
a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  A GAF of 31 to 40 is 
indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  The 
GAF score of 40 supports the conclusion that the appellant's 
PTSD prevents him from obtaining and maintaining 
substantially gainful employment and the grant of TDIU.  

In light of the evidence above, and after resolving all doubt 
in the appellant's favor, the Board is satisfied that his 
service-connected disability render him unable to obtain or 
maintain substantially gainful employment.  As such, the 
criteria for entitlement to TDIU have been met. 

In reaching this determination, the AOJ may set the effective 
date as of the termination of substantially gainful 
employment.  The Board notes that the exact date of the end 
of substantially gainful employment is not clear in the 
record, other than some time in 2006.  The AOJ may undertake 
appropriate development in this regard.


ORDER

A total disability rating for compensation on the basis of 
individual unemployability is granted, subject to the law and 
regulations governing the payment of monetary benefits.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


